Case 1:20-cv-02200-JPH-TAB Document 5 Filed 08/28/20 Page 1 of 5 PageID #: 11




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

SEAN F. PIATT,                                         )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:20-cv-02200-JPH-TAB
                                                       )
UNITED STATES MARSHAL,                                 )
                                                       )
                               Defendant.              )

                                       Order on Filing Fee,
                               Screening and Dismissing Complaint,
                               and Directing Plaintiff to Show Cause

       Plaintiff Sean F. Piatt is a federal inmate being held at the Marion County Jail in

Indianapolis, Indiana. He commenced this civil action against the United States Marshal on

August 21, 2020. Dkt. 1 The Court makes the following rulings.

                                             I. Filing Fee

       No later than September 22, 2020, Mr. Piatt shall pay the $400 filing fee to the clerk of

the district court or demonstrate his financial inability to do so. If Mr. Piatt seeks leave to proceed

without prepayment of filing fees (to proceed in forma pauperis), his motion to do so must be

documented with a certified statement of the financial transactions from his inmate trust account

for the six-month period preceding the filing of this action. The clerk is directed to send Mr. Piatt

a form for seeking to proceed in forma pauperis with his copy of this Order.

                                        II. Screening Standard

       Because Mr. Piatt is a prisoner, his complaint is subject to the screening requirements of

28 U.S.C. § 1915A(b). This statute directs that the Court shall dismiss a complaint or any claim

within a complaint which "(1) is frivolous, malicious, or fails to state a claim upon which relief



                                                  1
Case 1:20-cv-02200-JPH-TAB Document 5 Filed 08/28/20 Page 2 of 5 PageID #: 12




may be granted; or (2) seeks monetary relief from a defendant who is immune from such relief."

Id. To satisfy the notice-pleading standard of Rule 8 of the Federal Rules of Civil Procedure, a

complaint must provide a "short and plain statement of the claim showing that the pleader is

entitled to relief," which is sufficient to provide the defendant with "fair notice" of the claim and

its basis. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) and quoting Fed. R. Civ. P. 8(a)(2)); see also Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008) (same). The Court construes pro se pleadings

liberally and holds pro se pleadings to less stringent standards than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

                                        III. The Complaint

        Mr. Piatt names the United States Marshal as the single defendant in his complaint. He

seeks damages of $6,666.66 for the Marshal's act of placing him, a federal prisoner, into the Marion

County Jail, a state facility. Mr. Piatt alleges that the Marshal should not have placed him in this

jail because it holds no contract with the federal government to house federal prisoners. While at

the Marion County Jail, Mr. Piatt alleges that on August 11, 2020, he was assaulted by other

inmates who threw bleach and bodily fluids into his face. He has notified the Marshal of this

incident and requested a move to a federal facility, but has not been moved and he fears for his

life.

                                           IV. Discussion

        Applying the foregoing screening standards to the allegations made by Mr. Piatt, and giving

them a liberal interpretation, the complaint must be dismissed for failure to state a claim upon

which relief can be granted. A federal prisoner has no constitutional or statutory right to be held

in a particular facility or at a certain security level. See, e.g., United States v. Johnson, 223 F.3d



                                                  2
Case 1:20-cv-02200-JPH-TAB Document 5 Filed 08/28/20 Page 3 of 5 PageID #: 13




665, 673 (7th Cir. 2000) (holding sentencing court has no authority to dictate particular facility

placement within the Bureau of Prisons) (citing United States v. Williams, 65 F.3d 301, 307 (2d

Cir. 1995)). There is no constitutional requirement, and Mr. Piatt neither cites to or refers to any

statutory provision, prohibiting the federal government from detaining a prisoner in a state or local

jail.

        Mr. Piatt in general terms asserts that he fears for his life in the Marion County Jail and

that he has notified the Marshal of his concern. The fear appears to be because of the August 11,

2020, assault incident, which is a past event, and there is no allegation that officials were notified

in advance of a danger to Mr. Piatt and ignored that danger. To prevail on a failure to protect claim,

a plaintiff must show that a defendant was subjectively aware of and disregarded a “substantial

risk of serious harm” to the inmate. Farmer v. Brennan, 511 U.S. 825, 837 (1994). To make a

defendant subjectively aware of a serious risk of attack, the inmate must communicate a specific

and credible danger.”); Brooks v. Warden, 800 F.3d 1295, 1301 (11th Cir. 2015) (concluding that

an inmate who faced a threat of a possible but implausible prison riot failed to allege a substantial

risk); see also Santiago v. Walls, 599 F.3d 749, 758–59 (7th Cir. 2010). Even liberally construing

the complaint, Mr. Piatt has failed to allege a specific and credible future threat to his safety or a

specific individual who was informed of that threat and has ignored it.

        Finally, the Court takes judicial notice that Mr. Piatt has filed an earlier civil

action concerning his conditions of confinement at the jail. See Piatt v. Marion Co. Jail, No.

1:20-cv-02105-RLY-MPB (S.D. Ind. Aug. 10, 2020). Any claim that could be discerned in the

instant complaint concerning the conditions of confinement in the Marion County jail are thus

duplicative of such claims that are or could be presented in the earlier lawsuit.




                                                  3
Case 1:20-cv-02200-JPH-TAB Document 5 Filed 08/28/20 Page 4 of 5 PageID #: 14




       Mr. Piatt's August 21, 2020, complaint is dismissed for failure to state a claim upon which

relief can be granted. 28 U.S.C. § 1915A.

                                  V. Opportunity to Show Cause

       The Court has discerned no viable federal constitutional or statutory claim for relief in

Mr. Piatt's complaint. He shall have through September 22, 2020, in which to file an amended

complaint that cures the deficiencies identified in this Order, or to file a motion to reconsider that

demonstrates why the complaint should not have been dismissed and instead allowed to proceed.

                                           VI. Conclusion

       Mr. Piatt shall pay the filing fee or see leave to proceed without prepayment of the filing

fee as discussed in Section I no later that September 22, 2020. If Mr. Piatt wishes to proceed with

this lawsuit, he shall no later than September 22, 2020, file an amended complaint that satisfies

the deficiencies identified in Section IV, or file a motion to reconsider that demonstrates why this

action should not have been dismissed and instead allowed to proceed. The failure to either satisfy

the fee obligation or to address the deficiencies identified in Section IV will result in the dismissal

of this action and entry of final judgment without further notice. The clerk is directed to send

Mr. Piatt a form motion for seeking leave to proceed in forma pauperis with his copy of this Order.

SO ORDERED.

Date: 8/28/2020




                                                  4
Case 1:20-cv-02200-JPH-TAB Document 5 Filed 08/28/20 Page 5 of 5 PageID #: 15




Distribution:

Sean F. Piatt
553083
Marion County Jail
Inmate Mail/Parcels
40 South Alabama Street
Indianapolis, IN 46204




                                      5
